In this case we have considered "all questions apparent on the record or reserved by bill of exceptions" (Code 1923, § 3258), which are few in number.
In addition, we have given attention to all that is said in brief filed here on behalf of appellant.
We are able to observe no question worthy of comment; counsel, in said brief, have pointed out none.
Obviously, there was no prejudicially erroneous ruling made during the disposition of the charge against appellant, nor, in the manner of its inception.
Everything is regular, and the judgment is affirmed.
Affirmed.